DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thatcher et al. (US 7,028,456 B2) or Siegrist (US 4,869,057)
Regarding claim 1, Thatcher discloses a grounds maintenance vehicle (1) comprising: a vehicle frame (5); an implement (6) coupled to the vehicle frame (5), the implement having a first implement end (38, 39) and a second implement end (41); a height selection tool (79; also see position of the deck in figure 2) configured to select one vertical position of a plurality of selectable vertical positions, wherein each vertical position limits a distance between the implement and the vehicle frame (5); an implement angle selection tool (see figure 6) configured to change the elevation of the first implement end (38, 39) relative to the second implement end (41) and fix the elevation of the first implement end relative the second implement end, the implement angle selection tool (figure 6) having a manually engageable mechanism configured to change the elevation of the first implement end relative to the second implement end when the implement angle selection tool is disengaged (detached, col. 6 and l. 7).
Regarding claim 3, the implement comprising a plurality of cutting blades (44).
Regarding claim 4, wherein the implement further comprises a cutting deck (6) having a housing defining a cutting chamber wherein the plurality of cutting blades (44) are disposed in the cutting chamber.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2  is rejected under 35 U.S.C. 103 as being unpatentable over Thatcher et al. (US 7,028,456 B2) in view of Badovinae, II (US 2017/0099770 A1).
Thatcher is silent as to the implement hangs from the vehicle frame via chains.
Badovinae discloses a mower with a cutting deck assembly (21) that hangs from a mower frame (11) by a plurality of chain links (17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Thatcher by using a cutting deck assembly that hangs from the mower frame by a plurality of chain links to enable the cutter decks to go over uneven terrain.
Allowable Subject Matter
Claims 11-22 are allowed over prior art of record.
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose lawn mowers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747